            Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 1 of 13




                                                     THE HONORABLE RONALD B. LEIGHTON
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON

 8   DOUGLAS LACY, on behalf of himself and all
     others similarly situated,
 9                                                       NO. 3:19-cv-05007-RBL

10                                 Plaintiff,
                                                         SECOND AMENDED COMPLAINT—
                                                         CLASS ACTION
11          vs.
                                                         DEMAND FOR JURY TRIAL
12   COMCAST CABLE COMMUNICATIONS,
     LLC,
13
                                   Defendant.
14

15

16          Plaintiff Douglas Lacy, individually and on behalf of others similarly situated, alleges

17   the following against Comcast Cable Communications, LLC (“Comcast”).

18                                    I. NATURE OF ACTION

19          1.      Since January 2018, Comcast and its agents have repeatedly called Mr. Lacy’s

20   cellular phone about a Comcast account that does not belong to him. Comcast and its agents

21   each used an automatic telephone dialing system (“ATDS”) and an artificial or prerecorded

22   voice to make these calls.

23          2.      Plaintiff began receiving calls from Comcast and its agents shortly after he got a

24   new cellular phone number in January 2018. Mr. Lacy has not been a Comcast customer since

25   2013 and did not consent to receive calls from or on behalf of Comcast five years after he

26   terminated his Comcast subscription. Plaintiff has informed Comcast and its agents that they

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 1                            Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                www.terrellmarshall.com
             Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 2 of 13




 1   have the wrong number and has asked Comcast to stop calling him. Comcast and its agents,

 2   nevertheless, continue to call Plaintiff’s cellular phone without his consent.

 3           3.      Plaintiff brings this class action for damages and other equitable and legal

 4   remedies resulting from Defendant’s violation of the Telephone Consumer Protection Act, 47

 5   U.S.C. § 227, et seq. (“TCPA”).

 6                                 II. JURISDICTION AND VENUE

 7           4.      This Court has original jurisdiction over Plaintiff’s TCPA claims pursuant to 28
 8   U.S.C. § 1331, because they present a federal question.
 9           5.      This Court has personal jurisdiction over Comcast because Comcast and its
10   agents directed the calls that are the subject of this action to Plaintiff’s cellular phone.
11   Plaintiff’s cellular phone uses a Washington area code and was, at all relevant times, located in
12   Washington. Comcast continuously and systematically conducts business in Washington.
13           6.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
14   part of the events and omissions giving rise to Plaintiff’s claims occurred in this District.
15                                            III. PARTIES
16           7.      Plaintiff Douglas Lacy resides in Spanaway, Washington.
17           8.      Defendant Comcast is a Delaware limited liability company with its principal
18   place of business at 1701 John F. Kennedy Boulevard, Philadelphia, Pennsylvania, 19103-
19   2838.
20                                  IV. FACTUAL ALLEGATIONS
21   A.      Defendant and its Agents Made Non-Emergency Calls to the Cellular Phones of
             Plaintiff and Other Consumers Without Their Prior Express Consent.
22
             9.      Plaintiff’s telephone number, (XXX) XXX-6397, is assigned to a cellular
23
     telephone service. Plaintiff first acquired this cellular phone number in January 2018.
24
             10.     Since January 2018, Comcast and its agents, have called Plaintiff’s cellular
25
     phone at least 147 times and left at least 56 voicemails.
26

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 2                                Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                    www.terrellmarshall.com
            Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 3 of 13




 1          11.     Plaintiff received at least 142 calls from the number 1-800-266-2278.

 2          12.     Plaintiff received at least three calls from 1-855-692-3151 and at least two calls

 3   from 1-855-222-8463.

 4          13.     All of the calls and voicemails referenced in paragraphs 12-14 pertain to a

 5   Comcast account that does not belong to Plaintiff.

 6          14.     All of the calls and voicemails referenced in paragraphs 12-14 were intended for

 7   some person other than Plaintiff.

 8          15.     Plaintiff has not been a Comcast customer or subscriber since 2013.

 9          16.     None of the calls and voicemails referenced in paragraphs 12-14 pertains to

10   Plaintiff’s prior relationship with Comcast.

11          17.     Plaintiff did not consent to receive calls from Comcast after he terminated his

12   subscription in 2013.

13          18.     Plaintiff never consented to receive Comcast calls intended for other Comcast

14   customers.

15          19.     Plaintiff received at least 54 voicemails from the number 1-800-266-2278. All

16   of these voicemails are identical. Each voicemail delivers the following message with an

17   artificial or prerecorded voice: “Hi, this is Comcast calling with an important message. Please

18   call us back at 1-800-266-2278 to learn more.”

19          20.     When dialed, telephone number 1-800-266-2278 plays a recorded message that

20   states, “Welcome to Comcast.”

21          21.     Plaintiff received at least one voicemail from the number 1-855-692-3151 on

22   December 19, 2018.

23          22.     When dialed, telephone number 1-855-692-3151 plays a recorded message that

24   informs the caller that it is “OnProcess on behalf of Comcast” and then connects the caller to an

25   OnProcess employee or agent.

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 3                            Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                www.terrellmarshall.com
            Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 4 of 13




 1          23.     OnProcess’s recorded greeting, associated with the number 1-855-692-3151,

 2   states that OnProcess is acting on behalf of Comcast.

 3          24.     Plaintiff received at least one voicemail from the number 1-855-222-8463 on

 4   March 18, 2019.

 5          25.     When dialed, telephone number 1-855-222-8463 plays a recorded message that

 6   states: “Thank you for calling Complete Recovery, your cable company’s equipment return

 7   partner” and then connects the caller to a Complete Recovery employee or agent.

 8          26.     The voicemails Plaintiff received from 1-855-692-3151 and 1-855-222-8463

 9   deliver messages with an artificial or prerecorded voice. Both messages direct the intended

10   recipient to return Comcast equipment.

11          27.     Plaintiff is not in possession of any Comcast equipment. He returned the only

12   Comcast equipment that he has ever possessed when he terminated his subscription in 2013.

13          28.     On or about December 20, 2018, Plaintiff called back the 1-855-692-3151

14   number and learned that Comcast was looking for someone named Andrew Hansen. Plaintiff

15   does not know anybody named Andrew Hansen and has never had any sort of relationship with

16   anyone named Andrew Hansen.

17          29.     The voicemail Plaintiff received on March 18, 2019 instructed the intended

18   recipient to call the number 1-855-222-8463. The message also states that “Comcast has

19   partnered with Complete Recovery to provide additional free and easy return options [for

20   Comcast equipment].”

21          30.     Plaintiff called 1-855-222-8463 on March 21, 2019, and was connected to a

22   person who works for Complete Recovery. This person told Plaintiff that Complete Recovery

23   works with Comcast to recover Comcast equipment and that they were looking for someone

24   named Andrew Hansen, who lives on Russell Street. Plaintiff informed Complete Recovery

25   that it has the wrong number and asked that Comcast stop calling him.

26          31.     Plaintiff does not, and has never, lived on Russell Street.

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 4                             Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                 www.terrellmarshall.com
            Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 5 of 13




 1          32.        The content of the calls and voicemails that Plaintiff received from Comcast and

 2   its agents demonstrates that the calls were not made for an emergency purpose.

 3          33.        Plaintiff has answered calls made by Comcast and its agents and informed

 4   Comcast that he was not the intended recipient of the calls, and requested that it stop calling

 5   him.

 6          34.        Plaintiff continued to receive Comcast calls after asking Comcast and its agents

 7   to stop calling him.

 8          35.        Comcast has been sued for calling behavior similar to the behavior described in

 9   this complaint.

10          36.        Comcast and its agents are aware of the TCPA’s prohibitions against the use of

11   automatic dialing systems and artificial or prerecorded voices to make calls to cellular phones

12   without the prior express consent of the called party. Comcast and its agents therefore

13   knowingly or willfully caused autodialed calls to be made to the cellular phones of Plaintiff and

14   other consumers without their prior express consent.

15          37.        Each call Comcast and its agents made to Plaintiff’s cellular phone after he

16   informed Comcast that it was calling the wrong number was made knowingly or willfully.

17   B.     Defendant and its Agents Used an ATDS and an Artificial or Pre-recorded Voice.

18          38.        Each time that Comcast and its agents called his cellular phone, Comcast and its
19   agents called Plaintiff using an ATDS. Plaintiff noted a pause before the start of each message
20   he received when he did not answer, and before being connected to the call when he did
21   answer, which is characteristic of a call placed by an ATDS.
22          39.        Comcast and its agents called Plaintiff using a prerecorded or artificial voice, as

23   evidenced by the tone and cadence of the voice on the calls and voicemails.

24          40.        Comcast is a publicly traded company with a market cap exceeding $153 billion.

25   With approximately 60 million customers, the scale of Comcast’s business requires that it and

26   its agents use a sophisticated dialing system capable of storing phone numbers and dialing them

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 5                                Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                    www.terrellmarshall.com
               Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 6 of 13




 1   automatically, as well as delivering messages without requiring the involvement of human

 2   agents.

 3             41.   The equipment used to call Plaintiff and others not only had the capacity to store

 4   or produce telephone numbers to be called using a random or sequential number generator, but

 5   was programmed to sequentially or randomly access stored telephone numbers to automatically

 6   call such numbers for the calls that are the subject of this case. The equipment generated, and

 7   then stored, a sequence of telephone numbers for calling, and then automatically called those

 8   numbers. The calls were part of a campaign that made calls to numerous phone numbers in a

 9   short period of time without human intervention.

10   C.        Defendant’s Violations of the TCPA Harmed Plaintiff.

11             42.   During the relevant period, Plaintiff has carried his cellular phone with him at
12   most times so that he can be available to family, friends, and his employer.
13             43.   Comcast’s and its agents’ repeated calls invaded Plaintiff’s privacy and intruded
14   upon his right to seclusion. The calls frustrated and upset Plaintiff by constantly interrupting his
15   daily life and wasted his time.
16             44.    Comcast’s and its agents’ calls and voicemails intruded upon and occupied the
17   capacity of Plaintiff’s cellular phone and depleted the battery of Plaintiff’s cellular phone. The
18   calls temporarily seized and trespassed upon Plaintiff’s use of his cellular phone, and caused
19   him to divert attention away from other activities to address the calls and voicemails. The
20   clutter of Comcast’s and its agents’ calls and voicemails also impaired the usefulness of the call
21   log feature of Plaintiff’s cellular phone.
22                              V. CLASS ACTION ALLEGATIONS

23             45.   Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),

24   (b)(2), and (b)(3) as a representative of the following class:

25                   Each person within the United States who (1) received a non-
                     emergency call to his or her cellular telephone; (2) from Comcast
26
                     and/or its agents on behalf of Comcast; (3) through the use of an
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 6                              Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                  www.terrellmarshall.com
            Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 7 of 13




                      ATDS and/or an artificial or prerecorded voice; and (4) which call
 1                    was directed to a number assigned to a cellular telephone service,
                      but not assigned to the intended recipient of the calls.
 2

 3   Plaintiff reserves the right to amend the class definition following an appropriate period of
 4   discovery.
 5          46.       Excluded from the Class is Defendant, its employees, agents and assigns, and
 6   any members of the judiciary to whom this case is assigned, their respective court staff, and
 7   Plaintiff’s counsel.
 8          47.       Because auto-dialing equipment maintains records of each contact, members of
 9   the above-defined Class can be identified through Comcast’s and its agents’ records.
10                                               Numerosity
11          48.       At the time of filing, Plaintiff does not know the exact number of Class
12   Members. But the volume of cellular telephone numbers reassigned on a daily basis1 and the
13   number of Comcast customers indicate that Class Members likely number in the hundreds of
14   thousands, if not millions, and are geographically disbursed throughout the country.
15          49.       The alleged size and geographic disbursement of the Class makes joinder of all
16   Class Members impracticable.
17
                                     Commonality and Predominance
18
            50.       Common questions of law and fact exist with regard to each of the claims and
19
     predominate over questions affecting only individual Class members. Questions common to the
20
     Class include:
21
                      a.     Whether the dialing system(s) used by Comcast and its agents constitute
22
     an ATDS under the TCPA;
23

24

25
     1
       According to the Federal Communications Commission, as many as 100,000 cell numbers are
26   reassigned every day. In the Matter of Rules & Regulations Implementing the Telephone
     Consumer Protection Act of 1991, 30 F.C.C. Rcd. 7961 (July 10, 2015).
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 7                             Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                 www.terrellmarshall.com
            Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 8 of 13




 1                     b.      Whether Comcast and its agents used an ATDS to place non-emergency

 2   calls on the cellular telephones of Plaintiff and Class members without their prior express

 3   consent;

 4                     c.      Whether Comcast and its agents used an artificial or prerecorded voice in

 5   connection with the placement of non-emergency calls on the cellular telephones of Plaintiff

 6   and Class members without their prior express consent;

 7                     d.      Whether the telephone calls were made knowingly or willfully;

 8                     e.      Whether Plaintiff and Class members were damaged by receiving such

 9   calls; and

10                     f.      Whether Comcast should be enjoined from engaging in such conduct in

11   the future.

12                                                   Typicality

13           51.       Plaintiff’s claims are typical of the claims of the Class, in that Plaintiff, like all
14   Class Members, has been injured by Defendant’s uniform misconduct—the placement of calls
15   to cellular telephones for non-emergency purposes without the prior express consent of the
16   called parties.
17                                        Adequacy of Representation
18           52.       Plaintiff will fairly and adequately protect the interests of the Class and is
19   committed to the vigorous prosecution of this action. Plaintiff has retained counsel experienced
20   in class action litigation and matters involving TCPA violations.
21                                                  Superiority
22           53.       A class action is superior to other available methods for the fair and efficient
23   adjudication of this controversy. Because the amount of each individual Class member’s claim
24   is small relative to the complexity of the litigation, and because of Defendant’s financial
25   resources, Class members are unlikely to pursue legal redress individually for the violations
26   detailed in this complaint. Class-wide damages are essential to induce Defendant to comply
27
                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 8                                   Seattle, Washington 98103-8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                       www.terrellmarshall.com
            Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 9 of 13




 1   with Federal law. Individualized litigation would significantly increase the delay and expense

 2   to all parties and to the Court and would create the potential for inconsistent and contradictory

 3   rulings. By contrast, a class action presents fewer management difficulties, allows claims to be

 4   heard which would otherwise go unheard because of the expense of bringing individual

 5   lawsuits, and provides the benefits of adjudication, economies of scale, and comprehensive

 6   supervision by a single court.

 7                                VI. FIRST CLAIM FOR RELIEF

 8                  Negligent Violation of the Telephone Consumer Protection Act
 9                                      47 U.S.C. § 227, et seq.

10          54.     Plaintiff incorporates the above allegations by reference.
11          55.     Comcast and its agents each used an automatic telephone-dialing system and/or
12   an artificial or prerecorded voice to make non-emergency calls to the cellular telephones of
13   Plaintiff and Class members, without their prior express consent.
14          56.     The foregoing acts and omissions constitute negligent violations of the TCPA,
15   including, but not limited to, violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §§
16   64.1200(a)(1)(iii).
17          57.     Under 47 U.S.C. § 227(b)(3)(B), and as a result of the alleged negligent
18   violations of the TCPA, Plaintiff and Class members are entitled to an award of $500.00 in
19   statutory damages for each and every call placed in violation of the TCPA.
20          58.     Plaintiff and Class members are also entitled to and seek injunctive relief
21   prohibiting future violations of the TCPA.
22
                               VII. SECOND CLAIM FOR RELIEF
23
              Knowing or Willful Violation of the Telephone Consumer Protection Act
24                                    47 U.S.C. § 227, et seq.
25
            59.     Plaintiff incorporates the above allegations by reference.
26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 9                             Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                 www.terrellmarshall.com
           Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 10 of 13




 1          60.     Comcast and its agents each used an automatic telephone-dialing system and/or

 2   an artificial or prerecorded voice to make non-emergency calls to the cellular telephones of

 3   Plaintiff and Class members, without their prior express consent.

 4          61.     The foregoing acts and omissions constitute knowing and/or willful violations of

 5   the TCPA, including, but not limited to, violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47

 6   C.F.R. §§ 64.1200(a)(1)(iii).

 7          62.     Under 47 U.S.C. § 227(b)(3)(C), and as a result of the alleged knowing and/or

 8   willful violations of the TCPA, Plaintiff and Class Members are entitled to an award of

 9   $1,500.00 in statutory damages for each and every call placed in violation of the TCPA.

10                                   VIII. PRAYER FOR RELIEF

11          WHEREFORE, Plaintiff, individually and on behalf of the Class defined above,
12   respectfully requests that this Court:
13          A.      Determine that the claims alleged herein may be maintained as a class action
14   under Federal Rule of Civil Procedure 23, and issue an order certifying the Class defined above
15   and appointing Plaintiff as the Class representative;
16          B.      Award $500 in statutory damages for each and every call that Comcast and its
17   agents negligently placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
18          C.      Award $1,500 in statutory damages for each and every call that Comcast and its
19   agents willfully or knowingly placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
20          D.      Grant appropriate injunctive and declaratory relief, including, without limitation,
21   an order requiring Defendant to implement measures to stop future violations of the TCPA; and
22          E.      Grant such further relief as the Court deems proper.

23                                IX. DEMAND FOR JURY TRIAL

24          Plaintiff hereby demands a trial by jury.

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     SECOND AMENDED COMPLAINT—CLASS                                         936 North 34th Street, Suite 300
     ACTION - 10                                                           Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                 www.terrellmarshall.com
         Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 11 of 13




 1        RESPECTFULLY SUBMITTED AND DATED this 2nd day of December, 2019.

 2                               TERRELL MARSHALL LAW GROUP PLLC
 3

 4                               By: /s/ Beth E. Terrell, WSBA 26759
                                     Beth E. Terrell, WSBA #26759
 5                                   Email: bterrell@terrellmarshall.com
                                     Jennifer Rust Murray, WSBA #36983
 6
                                     Email: jmurray@terrellmarshall.com
 7                                   Adrienne D. McEntee, WSBA #34061
                                     Email: amcentee@terrellmarshall.com
 8                                   936 North 34th Street, Suite 300
                                     Seattle, Washington 98103-8869
 9                                   Telephone: (206) 816-6603
10                                   Facsimile: (206) 319-5450

11                                    Daniel C. Girard, Admitted Pro Hac Vice
                                      Email: dgirard@girardsharp.com
12                                    Simon S. Grille, Admitted Pro Hac Vice
13                                    Email: sgrille@girardsharp.com
                                      GIRARD SHARP LLP
14                                    601 California Street, Suite 1400
                                      San Francisco, California 94108
15                                    Telephone: (415) 981-4800
16                                    Facsimile: (415) 981-4846

17                                Counsel for Plaintiff and the Proposed Class

18

19

20

21

22

23

24

25

26

27
                                                         TERRELL MARSHALL LAW GROUP PLLC
     SECOND AMENDED COMPLAINT—CLASS                            936 North 34th Street, Suite 300
     ACTION - 11                                              Seattle, Washington 98103-8869
                                                            TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                    www.terrellmarshall.com
           Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 12 of 13




 1                                   CERTIFICATE OF SERVICE

 2          I, Beth E. Terrell, hereby certify that on December 2, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4   such filing to the following:

 5                  James C. Grant, WSBA #14358
                    Email: jamesgrant@dwt.com
 6
                    DAVIS WRIGHT TREMAINE LLP
 7                  920 Fifth Avenue, Suite 3300
                    Seattle, Washington 98104
 8                  Telephone: (206) 622-3150
                    Facsimile: (206) 757-7700
 9

10                  Marshall L. Baker, Admitted Pro Hac Vice
                    Email: mbaker@akingump.com
11                  AKIN GUMP STRAUSS HAUER & FELD LLP
                    1999 Avenue of the Stars, Suite 600
12                  Los Angeles, California 90067
                    Telephone: (310) 229-1000
13                  Facsimile: (310) 229-1001
14
                    Michael W. McTigue, Jr., Admitted Pro Hac Vice
15                  Email: mmctigue@akingump.com
                    Meredith C. Slawe, Admitted Pro Hac Vice
16                  Email: mslawe@akingump.com
                    AKIN GUMP STRAUSS HAUER & FELD LLP
17                  Two Commerce Square, Suite 4100
18                  2001 Market Street
                    Philadelphia, Pennsylvania 19103
19                  Telephone: (215) 965-1200
                    Facsimile: (215) 965-1210
20
                    Attorneys for Defendant Comcast Corporation
21

22

23

24

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     SECOND AMENDED COMPLAINT—CLASS                                        936 North 34th Street, Suite 300
     ACTION - 12                                                          Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                www.terrellmarshall.com
         Case 3:19-cv-05007-RSM Document 46 Filed 12/02/19 Page 13 of 13




          DATED this 2nd day of December, 2019.
 1
                                           TERRELL MARSHALL LAW GROUP PLLC
 2

 3                                         By: /s/ Beth E. Terrell, WSBA #26759
                                              Beth E. Terrell, WSBA #26759
 4                                            Email: bterrell@terrellmarshall.com
                                              936 North 34th Street, Suite 300
 5                                            Seattle, Washington 98103
                                              Telephone: (206) 816-6603
 6
                                              Facsimile: (206) 319-5450
 7
                                           Attorneys for Plaintiff and the Proposed Class
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                            TERRELL MARSHALL LAW GROUP PLLC
     SECOND AMENDED COMPLAINT—CLASS                                936 North 34th Street, Suite 300
     ACTION - 13                                                  Seattle, Washington 98103-8869
                                                                TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                        www.terrellmarshall.com
